PER CURIAM.
Affirmed. See Lanigan v. Lanigan, 78 So.2d 92 (Fla.1955). As to the claims that the court erred in refusing to determine alimony and equitable distribution irrespective of the court’s determination that the prior Mexican divorce decree was valid, the simple response is that no request for such a determination was made, either in the pleadings, opening and closing arguments or upon the trial court’s announcement of its judgment. Further, we find no abuse of discretion as to the court’s determination of the attorney’s fees issue.
*5GLICKSTEIN, C.J., and WARNER, J., and OWEN, WILLIAM C., Senior Judge, concur.